UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number811-04670 DWS Global/International Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end:10/31 Date of reporting period:10/31/2010 ITEM 1. REPORT TO STOCKHOLDERS OCTOBER 31, 2010 Annual Report to Shareholders DWS Global Small Cap Growth Fund (formerly DWS Global Opportunities Fund) Contents 4 Performance Summary 7 Information About Your Fund's Expenses 9 Portfolio Management Review 14 Portfolio Summary 16 Investment Portfolio 22 Statement of Assets and Liabilities 24 Statement of Operations 25 Statement of Changes in Net Assets 26 Financial Highlights 31 Notes to Financial Statements 40 Report of Independent Registered Public Accounting Firm 41 Tax Information 42 Investment Management Agreement Approval 46 Summary of Management Fee Evaluation by Independent Fee Consultant 50 Board Members and Officers 54 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. Stocks of smaller companies involve greater risk than securities of larger, more-established companies. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary October 31, 2010 Average Annual Total Returns as of 10/31/10 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A 26.05% -6.25% 4.90% 3.73% Class B 24.96% -6.99% 4.09% 2.91% Class C 25.07% -6.97% 4.11% 2.94% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) 18.80% -8.08% 3.66% 3.11% Class B (max 4.00% CDSC) 21.96% -7.57% 3.93% 2.91% Class C (max 1.00% CDSC) 25.07% -6.97% 4.11% 2.94% No Sales Charges Life of Institutional Class* Class S 26.43% -5.99% 5.21% 4.03% N/A Institutional Class 26.68% N/A N/A N/A 3.66% S&P® Developed SmallCap Index+ 22.05% -6.27% 4.63% 6.92% 1.21% Sources: Lipper Inc. and Deutsche Investment Management Americas Inc. *Institutional Class shares commenced operations on August 26, 2008. Index returns began on August 31, 2008. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated March 1, 2010 are 1.72%, 2.67%, 2.52%, 1.32% and 1.17% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns assume reinvestment of dividends and, unlike Fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS Global Small Cap Growth Fund — Class A [] S&P Developed SmallCap Index+ Yearly periods ended October 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. +The S&P Developed SmallCap Index is an unmanaged index of small-capitalization stocks within 26 countries around the globe. Net Asset Value Class A Class B Class C Class S Institutional Class Net Asset Value: 10/31/10 $ 10/31/09 $ Lipper Rankings — Global Small/Mid-Cap Funds Category as of 10/31/10 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year 40 of 62 64 3-Year 31 of 50 61 5-Year 35 of 46 75 10-Year 16 of 26 60 Class B 1-Year 44 of 62 70 3-Year 40 of 50 79 5-Year 37 of 46 79 10-Year 19 of 26 71 Class C 1-Year 43 of 62 69 3-Year 39 of 50 77 5-Year 36 of 46 77 10-Year 18 of 26 67 Class S 1-Year 35 of 62 56 3-Year 24 of 50 48 5-Year 32 of 46 69 10-Year 14 of 26 52 Institutional Class 1-Year 34 of 62 54 Source: Lipper Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. Return includes proceeds from regulatory settlements. Excluding these non-recurring payments, total returns — especially over short-term time periods of one year or less — would have been lower and rankings would have been less favorable (see Note F in the Notes to Financial Statements). If sales charges had been included, rankings might have been less favorable. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads), redemption fees and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (May 1, 2010 to October 31, 2010). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. An account maintenance fee of $6.25 per quarter for Class S shares may apply for certain accounts whose balances do not meet the applicable minimum initial investment. This fee is not included in these tables. If it was, the estimate of expenses paid for Class S shares during the period would be higher, and account value during the period would be lower, by this amount. Expenses and Value of a $1,000 Investment for the six months ended October 31, 2010 Actual Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 5/1/10 $ Ending Account Value 10/31/10 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 5/1/10 $ Ending Account Value 10/31/10 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios Class A Class B Class C Class S Institutional Class DWS Global Small Cap Growth Fund 1.64% 2.47% 2.38% 1.32% 1.14% For more information, please refer to the Fund's prospectus. Portfolio Management Review DWS Global Small Cap Growth Fund: A Team Approach to Investing Deutsche Investment Management Americas Inc. ("DIMA" or the "Advisor"), which is part of Deutsche Asset Management, is the investment advisor for DWS Global Small Cap Growth Fund. DIMA and its predecessors have more than 90 years of experience managing mutual funds and DIMA provides a full range of investment advisory services to both institutional and retail clients. DIMA is an indirect, wholly owned subsidiary of Deutsche Bank AG. Deutsche Bank AG is a major global banking institution that is engaged in a wide range of financial services, including investment management, mutual funds, retail, private and commercial banking, investment banking and insurance. DWS Investments is the retail brand name of the US asset management activities of Deutsche Bank AG and DIMA, representing a wide range of investing expertise and resources. This well-resourced global investment platform brings together a wide variety of experience and investment insight across industries, regions, asset classes and investing styles. Portfolio Manager Joseph Axtell, CFA Portfolio Manager Market Overview and Fund Performance The views expressed in the following discussion reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Low interest rates, reasonable equity valuations and the accommodative policies of the world's central banks combined to drive the global equity markets significantly higher in the past year, resulting in a gain of 22.05% for the fund's benchmark, the S&P Developed SmallCap Index.1 Although concerns about the sovereign debt crisis in Europe and the possibility of a "double-dip" recession weighed on market performance in the first half of 2010, this was more than made up for by equities' substantial outperformance in the final four months of the period. Small caps outperformed large caps during the past year, as gauged by the 12.74% return of the MSCI World Index.2 While this was a positive for the fund, two other factors represented a potential headwind. First, US small caps — where the fund is underweight — outperformed their international counterparts. Second, foreign currencies — as a group — underperformed the US dollar, which also could have hurt performance due to our underweight in the United States.3 Although these broad factors worked against the fund, we nonetheless outperformed the benchmark by a comfortable margin due to the strength of our individual stock selection. The Class A shares of the fund returned 26.05%, outpacing both the benchmark and the 24.17% average return of the funds in its peer group, Lipper Global Small/Mid-Cap Funds.4 The fund is also ahead of both the benchmark and the peer group for the 3-year period ended October 31, 2010. (Returns are unadjusted for sales charges. If sales charges had been included, returns would have been lower. Past performance is no guarantee of future results. Please see pages 4 through 6 for the performance of other share classes and for more complete performance information.) Positive Contributors to Performance Among the 10 major sectors, we generated the highest margin of outperformance in information technology. Our top performer was ARM Holdings PLC, which licenses semiconductor designs to other companies. Its technology has been in high demand due to its use in smartphones and other mobile devices, including Apple's iPhone and iPad. While we have taken some profits following a rally of over 140% in the stock this past year, we continue to hold it as a core position. Two other leading contributors in technology were the Chinese outsourcing companies VanceInfo Technologies, Inc. and hiSoft Technology International Ltd. Both provide an even lower cost base from which to market IT services than the Indian IT outsourcers that performed so well in the previous decade. VanceInfo Technologies, Inc. has delivered positive earnings surprises since we bought the initial public offering (IPO) at the end of 2007. hiSoft Technology International Ltd., meanwhile, was an IPO that we purchased in June of this year. The company reported strong results in its first quarter as a public company, and this was reflected in the stock's triple-digit third-quarter return. We also generated meaningful outperformance in consumer staples, where our position in the organic and natural foods producer SunOpta Inc. was boosted by the recovery in consumer spending and the company's internal restructuring. Chattem,* a maker of personal care products, also gained substantial ground after it was acquired by the European drug company Sanofi-Aventis.* Green Mountain Coffee Roasters, Inc., which reported year-over-year sales growth of 60% for its Keurig single-cup brewers and 70% for its signature K-Cups, was an additional source of outperformance within consumer staples. In the industrials sector, we benefited from the robust performance of stocks that are capitalizing on the strengthening market for air travel and air freight. Notable outperformers were Atlas Air Holdings Worldwide* and Korean Airlines,* both of which capitalized on the recovery in global growth via their exposure to the dynamic Asian economy. Shares of BE Aerospace, Inc., which designs and manufactures aircraft interiors, benefited as airlines' rising revenues led to increased capital expenditures for new aircraft and refurbished interiors. Health care was another source of strength for the fund, thanks to outperformance by our top overall holding, Fresenius Medical Care AG & Co. KGaA. After underperforming in 2009, the stock rebounded as it became apparent that the US health care legislation would not have the negative bottom-line impact that many investors had feared. NxStage Medical, Inc., a manufacturer of systems for home hemodialysis, was the leading contributor to fund performance this past year. The stock gained substantial ground after repeatedly beating analysts' revenue forecasts. In our view, this helps demonstrate that the market for home dialysis care may be significantly larger than Wall Street expects. Negative Contributors to Performance As would be expected at a time of positive fund performance, few elements of our positioning stood out as being major detractors. The most significant negative was our underweight in materials, the best-performing sector of the market in the past 12 months. We have held an underweight in materials for most of the eight years we have managed the fund, since the sector has traditionally been populated by companies whose growth is dependent on the direction of commodity prices rather than secular growth drivers. However, given the rising demand for commodities from both the recovering developed market economies and the high-growth emerging economies, the fund's position in materials has climbed from zero in October 2008 to 6% in October 2010. Financials and energy were the only sectors in which our stock selection weighed on performance in a meaningful way. Our holdings in two Greek financials, Alpha Bank A.E.* and Hellenic Exchanges SA, hurt performance, as we owned them at the beginning of the Greek sovereign debt crisis. Hellenic Exchanges SA remains in the portfolio, but we sold Alpha Bank A.E. The most significant detractor in energy was Ultra Petroleum Corp., which fell in sympathy with the weakness in natural gas prices. We have maintained our position in the stock, since its low costs have enabled it to maintain positive margins despite the decline in natural gas prices. Outlook and Positioning In managing the portfolio, one of our goals is to maintain a balance and diversity of growth characteristics in good markets and in bad. We seek to achieve this by owning a portfolio of stable growth companies; undervalued growth companies; higher-beta, high-growth companies; and companies with high economic sensitivity. We make small adjustments among these categories as our economic and market perspectives change. This approach has again added value during the past two years, as we took advantage of relatively cheap valuations to increase the fund's weighting in higher-beta and economically sensitive stocks during the early stages of the market's rally in the spring of 2009. Once the outlook for growth began to moderate earlier this year, we dialed back on risk by reducing our weighting in high-beta and cyclical holdings and adding to positions in stable growth companies.5 We also added several companies whose favorable product cycles should allow them to generate robust earnings growth even if the economy falters. We believe these changes have effectively positioned the portfolio for an environment of slow, but steady, economic growth. The basis for moving toward this neutral positioning is that while there are a number of reasons to own stocks — such as strong earnings results, supportive central bank policies and low interest rates — there is also good reason for caution. With macroeconomic indicators showing signs of deceleration, any negative shock could potentially upset global economic recovery. We therefore want to maintain exposure to high-growth opportunities, but at the same time we do not believe it is an appropriate time to take on too much risk. On a sector basis, our bottom-up approach has led us to maintain overweight positions in technology and health care and underweights in financials, materials and utilities. Our largest sector shift during the year was to increase the fund's weighting in consumer stocks. The sector had underperformed due to concerns about slowing consumer spending, creating opportunities in stocks that maintain strong secular growth potential. This increase was funded largely by reducing the extent of our overweight in energy. In terms of geographical weightings, our search for "cheap growth" has led us to maintain an underweight in North America in favor of overweights in Europe and Asia. We find the overseas markets to be better sources of growth, in the case of non-Japan Asia, and valuation, in the case of Europe and Japan. We are gratified that the fund outperformed in both the second quarter downturn and the rally in the final four months of the period. We believe our ability to outperform in both up and down markets helps illustrate the effectiveness of our bottom-up, research-based approach. 1The S&P Developed SmallCap Index is an unmanaged index of small-capitalization stocks within 26 countries around the globe. Index returns assume reinvestment of dividends and, unlike fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. 2The Morgan Stanley Capital International (MSCI) World Index is an unmanaged, capitalization-weighted measure of global stock markets including the US, Canada, Europe, Australia and the Far East. The index is calculated using closing local market prices and translates into US dollars using the London close foreign exchange rates. Index returns assume reinvestment of dividends and, unlike fund returns, do not reflect any fees of expenses. It is not possible to invest directly into an index. 3"Overweight" means the fund holds a higher weighting in a given sector or security than the benchmark. "Underweight" means the fund holds a lower weighting. 4The Lipper Global Small/Mid-Cap Funds category consists of funds that invest at least 75% of their assets in companies both inside and outside of the US, with market capitalizations less than the 500th company in the S&P Developed Broad Market Index. For the 1-, 3-, 5- and 10-year periods, this category's average return was 24.17% (62 funds), -6.44% (50 funds), 5.25% (46 funds) and 3.87% (26 funds), respectively, as of 10/31/10. Category returns assume reinvestment of dividends. It is not possible to invest directly in a Lipper category. 5Beta is a measure of the volatility, or systematic risk, of a security or a portfolio in comparison to the market as a whole. * Not held in the portfolio as of October 31, 2010. Portfolio Summary Geographical Diversification (As a % of Investment Portfolio excluding Securities Lending Collateral and Cash Equivalents) 10/31/10 10/31/09 United States 39% 39% Europe (excluding United Kingdom) 23% 28% Pacific Basin 15% 12% United Kingdom 9% 8% Japan 7% 8% Canada 2% 2% Australia 2% 1% Other 3% 2% 100% 100% Sector Diversification (As a % of Common Stocks and Warrants) 10/31/10 10/31/09 Industrials 21% 17% Consumer Discretionary 18% 15% Health Care 15% 16% Information Technology 14% 18% Financials 13% 13% Energy 8% 10% Materials 6% 5% Consumer Staples 5% 5% Utilities — 1% 100% 100% Geographical and sector diversification are subject to change. Ten Largest Equity Holdings at October 31, 2010 (15.5% of Net Assets) Country Percent 1. Fresenius Medical Care AG & Co. KGaA Manufacturer that distributes equipment and products for dialysis patients Germany 3.3% 2. EVA Precision Industrial Holdings Ltd. Designs and fabricates metal stamping moulds, manufactures metal stamping components and provides assembly services Hong Kong 1.5% 3. NxStage Medical, Inc. Develops and manufactures systems for the treatment of end-stage renal disease United States 1.5% 4. Schweitzer-Mauduit International, Inc. Manufacturer of cigarette paper and other tobacco-related products United States 1.4% 5. Minth Group Ltd. Manufactures exterior automobile body parts China 1.4% 6. Ashmore Group PLC An emerging-markets asset manager United Kingdom 1.4% 7. Midland Holdings Ltd. Provider of residential property services Hong Kong 1.3% 8. Universal Entertainment Corp. Manufactures and sells pachinko, pachinko slot machines and amusement equipment Japan 1.3% 9. Deckers Outdoor Corp. Designs and markets function-oriented footwear and apparel United States 1.2% 10. Thoratec Corp. Producer of health care equipment and supplies United States 1.2% Portfolio holdings are subject to change. For more complete details about the Fund's investment portfolio, see page 16. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio as of October 31, 2010 Shares Value ($) Common Stocks 98.7% Australia 1.5% Austal Ltd. Lynas Corp., Ltd.* (Cost $3,959,578) Bermuda 0.7% Lazard Ltd. "A" (Cost $2,121,037) Brazil 1.4% Diagnosticos da America SA Fleury SA (Cost $3,745,611) Canada 1.6% SunOpta, Inc.* Thompson Creek Metals Co., Inc.* (Cost $9,008,046) Channel Islands 1.2% Charter International PLC Randgold Resources Ltd. (ADR) (a) (Cost $4,785,359) China 3.8% Charm Communications, Inc. (ADR)* Evergreen International Holdings Ltd.* hiSoft Technology International Ltd. (ADR)* Mecox Lane Ltd. (ADR)* Minth Group Ltd. VanceInfo Technologies, Inc. (ADR)* (Cost $6,068,347) Cyprus 0.5% ProSafe SE (b) (Cost $2,359,211) France 2.1% Flamel Technologies SA (ADR)* JC Decaux SA* Meetic (Cost $11,972,395) Germany 5.8% Fresenius Medical Care AG & Co. KGaA M.A.X. Automation AG Rational AG United Internet AG (Registered) (Cost $8,250,191) Gibraltar 0.6% PartyGaming PLC* (Cost $2,806,636) Greece 0.6% Hellenic Exchanges SA Jumbo SA (Cost $5,122,607) Hong Kong 7.5% Dah Sing Banking Group Ltd. EVA Precision Industrial Holdings Ltd. (c) K Wah International Holdings Ltd. Kingboard Chemical Holdings Ltd. Midland Holdings Ltd. REXLot Holdings Ltd. (c) Shui On Construction & Materials Ltd. Wing Hang Bank Ltd. (Cost $20,569,218) India 0.3% Magma Fincorp Ltd. (Cost $1,478,742) Ireland 4.1% C&C Group PLC (d) C&C Group PLC (d) ICON PLC (ADR)* Norkom Group PLC* Paddy Power PLC Ryanair Holdings PLC (Cost $12,007,379) Italy 0.6% Prysmian SpA (Cost $2,638,843) Japan 6.9% FP Corp. Internet Initiative Japan, Inc. Kakaku.com, Inc. Kenedix, Inc.* M3, Inc. MISUMI Group, Inc. Nidec Corp. Nippon Seiki Co., Ltd. Nitori Holdings Co., Ltd. Universal Entertainment Corp.* (Cost $22,602,200) Korea 0.9% S&T Dynamics Co., Ltd. (Cost $2,364,610) Luxembourg 0.6% L'Occitane International SA* (Cost $1,854,446) Netherlands 4.3% Brunel International NV Chicago Bridge & Iron Co. NV (NY Registered Shares)* Koninklijke Vopak NV QIAGEN NV* SBM Offshore NV (Cost $12,646,300) Philippines 0.5% Cebu Air, Inc.* (Cost $2,512,711) Singapore 1.3% UOB-Kay Hian Holdings Ltd. Venture Corp., Ltd. (Cost $3,932,244) South Africa 0.5% Northam Platinum Ltd. (Cost $2,348,589) Spain 1.0% Tecnicas Reunidas SA Telvent GIT SA* (Cost $4,857,161) Switzerland 1.4% Advanced Digital Broadcast Holdings SA (ADB Group) (Registered) Partners Group Holding AG (Cost $3,016,511) Thailand 0.8% Kiatnakin Bank PCL (Foreign Registered) (Cost $2,468,991) United Arab Emirates 0.8% Lamprell PLC (Cost $2,346,803) United Kingdom 9.2% Aegis Group PLC ARM Holdings PLC Ashmore Group PLC Babcock International Group PLC Burberry Group PLC Domino's Pizza UK & IRL PLC ICAP PLC John Wood Group PLC Michael Page International PLC Rotork PLC Serco Group PLC (Cost $28,517,581) United States 38.2% Accuray, Inc.* Advance Auto Parts, Inc. Aecom Technology Corp.* Aeropostale, Inc.* Affiliated Managers Group, Inc.* Alpha Natural Resources, Inc.* BE Aerospace, Inc.* BorgWarner, Inc.* Cameron International Corp.* Cardtronics, Inc.* Central European Distribution Corp.* (e) Cliffs Natural Resources, Inc. Complete Production Services, Inc.* Darling International, Inc.* Deckers Outdoor Corp.* Diamond Foods, Inc. Dresser-Rand Group, Inc.* EnerNOC, Inc.* ExamWorks Group, Inc.* FSI International, Inc.* FTI Consulting, Inc.* Green Mountain Coffee Roasters, Inc.* Guess?, Inc. Harris Corp. hhgregg, Inc.* iGATE Corp. Itron, Inc.* Jarden Corp. Jefferies Group, Inc. Joy Global, Inc. Lam Research Corp.* Life Technologies Corp.* Merge Healthcare, Inc.* Metabolix, Inc.* NIC, Inc. Northern Oil & Gas, Inc.* NxStage Medical, Inc.* Prosperity Bancshares, Inc. Questcor Pharmaceuticals, Inc.* Rovi Corp.* Schweitzer-Mauduit International, Inc. Stericycle, Inc.* STR Holdings, Inc.* SXC Health Solutions Corp.* Sycamore Networks, Inc. Thoratec Corp.* TiVo, Inc.* Ultra Petroleum Corp.* Urban Outfitters, Inc.* VIVUS, Inc.* Waddell & Reed Financial, Inc. "A" (Cost $125,488,309) Total Common Stocks (Cost $311,849,656) Warrants 0.0% Hong Kong Kingboard Chemical Holdings Ltd., Expiration Date 10/31/2012* (Cost $0) Cash Equivalents 1.6% Central Cash Management Fund, 0.20% (f) (Cost $7,582,161) % of Net Assets Value ($) Total Investment Portfolio (Cost $319,431,817)+ Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. +The cost for federal income tax purposes was $323,193,189. At October 31, 2010, net unrealized appreciation for all securities based on tax cost was $156,549,016. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $177,469,524 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $20,920,508. (a) Security is listed in country of domicile. Significant business activities of company are in Africa. (b) Security is listed in country of domicile. Significant business activities of company are in Norway. (c) Security is listed in country of domicile. Significant business activities of company are in China. (d) Securities with the same description are the same corporate entity but trade on different stock exchanges. (e) Security is listed in country of domicile. Significant business activities of company are in Poland. (f) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. ADR: American Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2010 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks and Warrants Australia $
